DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 15 January 2021.

Election/Restrictions
Applicant’s election without traverse of invention I, claims 11-20, in the reply filed on 15 January 2021 is acknowledged.  Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The 16 November 2020 restriction requirement is maintained and is now made final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sim et al. (U.S. Pub. 2018/0166424).
Claim 11:  Sim et al. discloses a light emitting device comprising:  
2a substrate (121-1; Fig. 3, paragraph 36);  
3at least two light emitting cells (110, Fig. 3, paragraph 28) disposed on the substrate (121-1);  
4a light shielding layer (113-1; Fig. 3, paragraph 36) disposed between the at least two light emitting cells (110), and having sopenings (openings between 113-1; Fig. 3) each exposing one surface (bottom surface of 110) of each of the light emitting cells (110); and  
6bonding parts (112-1; Fig. 3, paragraph 36) filling the openings (openings between 113-1), and disposed between the light emitting cells (110) and the substrate (121-1).
through 2electrodes (114 and 116; Fig. 3, paragraph 34) passing through the bonding parts (112-1)
Claim 12:  Sim et al. discloses the light emitting device according to claim 11, wherein one surface (lower surface of 113-1) of the light shielding layer (113-1) facing .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al.
Claim 14:  Sim et al. discloses the light emitting device according to claim 11.
Sim et al. appears not to explicitly disclose a separation distance 2between two neighboring light emitting cells is about 8 to about 15 times a critical dimension of 3each of the light emitting cells.
The separation distance between two neighboring light emitting cells is a result affecting parameter because the separation distance affects the light outputted from the light emitting device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to optimize, for example by routine experimentation, the separation distance between two neighboring light emitting cells of Sim et al. in order to have the desired light outputted from the light emitting device according to well-established patent law precedents (see M.P.E.P. § 2144.05).
Claims 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. as applied to claim 11 above, and further in view of Choi et al. (U.S. Pub. 2016/0351767).
Claim 13:  Sim et al. discloses the light emitting device according to claim 11, and further discloses wherein the light shielding layer (113-1) 2contacts the substrate (121-1).
Sim et al. appears not to explicitly disclose the light shielding layer is disposed between the bonding parts and the substrate.
Choi et al., however, discloses the light shielding layer (540a, 540b, 142 and 144; Fig. 5A, paragraph 104) being disposed between the bonding parts (129) and the substrate (circuit board; paragraph 145) is a suitable configuration for a light emitting device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Sim et al. with the disclosure of Choi et al. to have the light shielding layer disposed between the bonding parts and the substrate because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).
Claim 15:  Sim et al. discloses the light emitting device according to claim 11, and further discloses wherein each of the light emitting 2cells (110) comprises a first light emitting part (lower part of 110; Fig. 3), a second light emitting part (middle part of 110; Fig. 3), and a third light emitting part (upper part of 110; Fig. 3) 3vertically stacked one over another (Fig. 3); through 2electrodes (114 and 116; Fig. 3, paragraph 34) passing 
Sim et al. appears not to explicitly disclose each of the light emitting 2cells comprises a plurality of pads electrically coupled with the first, second, 4and third light emitting parts; the through electrodes electrically coupled with the pads; each of the through electrodes comprises a second portion extending from the first portion onto a top surface of each bonding of the bonding parts; and the plurality of substrate pads disposed at positions corresponding to the second portions of the through electrodes.
Choi et al., however, discloses each of the light emitting 2cells (120; Fig. 5A, paragraph 104) comprises a plurality of pads (125a and 125b; Fig. 5A, paragraph 87) electrically coupled with the first (123; Fig. 5A, paragraph 78), second (122; Fig. 5A, paragraph 78), 4and third (121; Fig. 5A, paragraph 78) light emitting parts; the pads (125a and 125b) are electrically coupled to through electrodes (126a, 126b, 132 and 134; Fig. 5A, paragraph 90); each of the through electrodes (126a, 126b, 132 and 134) comprise a second portion (132 and 134) extending from the first portion (126a and 126; Fig. 5A, paragraph 90) onto a top surface of each of the bonding parts (129; Fig. 5A, paragraph 88); and the first portions of the through electrodes (126a and 126b) positioned corresponding to the second portions of the through electrodes (132 and 134) (Fig. 5A) in order to provide current within the device.

Claim 16:  Sim et al. in view of Choi et al. discloses the light emitting device according to claim 15, and further discloses through 2electrodes (114 and 116 of Sim et al.) passing through the bonding parts (112-1 of Sim et al. and electrically coupled with the pads (125a and 125b of Choi et al.) (prima facie case of obviousness as stated above).
Claim 17:  Sim et al. in view of Choi et al. discloses the light emitting device according to claim 16, and further discloses each of the through 2electrodes comprises a first portion (114 and 116 of Sim et al.) disposed within each of the bonding parts (112-1 of Sim et al.) and a second portion (132 and 134 of Choi et al.) extending from the first portion (126a and 126 of Choi et al.) onto a top surface of each of the bonding parts (129 of Choi et al.) (prima facie case of obviousness as stated above).
Claim 18:  Sim et al. in view of Choi et al. discloses the light emitting device according to claim 17, and further discloses the second portion (132 and 134) extends to one surface of the light shielding layer (142 and 144; Fig. 5A, paragraph 104) facing 
Claim 19:  Sim et al. in view of Choi et al. discloses the light emitting device according to claim 17, and further discloses wherein the second portion (132 and 134) extends 2into the light shielding layer (142 and 144; Fig. 5A, paragraph 104) (Choi et al., prima facie case of obviousness as stated above).
Claim 20:  Sim et al. in view of Choi et al. discloses the light emitting device according to claim 17, and further discloses the substrate (121-1 of Sim et al.) comprises a 2plurality of substrate pads (118 and 120 of Sim et al.) disposed at positions (position where first portions (126a and 126b) and second portions (132 and 134) contact in Choi et al.) corresponding to the second portions (132 and 134 of Choi et al.) of the through electrodes (prima facie case of obviousness as stated above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815